Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 10-13 and 16-17 are pending in the instant application. Claims 12, 13, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 10-11 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 4/26/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 7/26/2022.



Status of Rejections
Double Patenting

The rejection of claims 10-11 is maintained.

Applicant’s arguments, see Remarks, filed 7/26/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 4/26/2022, have been fully considered but are not found persuasive.
Applicants argue that the examiner has improperly used the disclosure of the earlier patent as prior art for the ODP rejection. Also mentioning that there is no motivation for modifying the subject matter of claims 9 and 10 of the ‘982 patent. The examiner respectfully disagrees.
To reiterate the rejection, the claimed invention is drawn to compounds of the formula I and simple compositions thereof (which was embraced by now cancelled claim 1) shown below:

    PNG
    media_image1.png
    171
    316
    media_image1.png
    Greyscale
 wherein R2 is selected from optionally substituted phenyl with halo, R3 is selected from an optionally substituted amino group and R1 is selected from alkyl. Specific species include those shown in claim 10 wherein R1 is selected from lower alkyl groups such as methyl and ethyl, R3 is selected from simple amino groups (substituted or unsubstituted), and R2 is selected from difluorophenyl. 
US Patent ‘982 teaches the following formula (see claim 1, col. 131):

    PNG
    media_image2.png
    206
    278
    media_image2.png
    Greyscale
. Note that the claimed species falls within the scope of the formula I disclosed in patent ‘982. The patent teaches preferable subgeneric concepts such as that of formula Ie (see col .20):

    PNG
    media_image3.png
    172
    460
    media_image3.png
    Greyscale
and even working examples that fall within the scope of the latter (see col. 139):

    PNG
    media_image4.png
    315
    473
    media_image4.png
    Greyscale
.  Also claim 9 (compositions described in claim 10) embraces similar species wherein the claimed amino groups for variable R3 are replaced with groups such as -OMe:


    PNG
    media_image5.png
    581
    787
    media_image5.png
    Greyscale


. 
Current species claimed include:

    PNG
    media_image6.png
    154
    604
    media_image6.png
    Greyscale
.
Thus, the only difference stemming from variable R3 in the instant application (e.g. methoxy versus amino). 
However, the patent also teaches that optionally substituted amino groups (e.g. –N(R9)2) are equivalent and may be used as substituents on the 5-membered ring as well (see col. 132):

    PNG
    media_image7.png
    179
    546
    media_image7.png
    Greyscale
.
Thus, based on the limited number of possible choices it would be obvious to pursue a potential solution that has a reasonable expectation of success (e.g. substituting an amino group at variable R3 to arrive at the claimed species since the document teaches as such). See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397. Thus, the claims would have been considered obvious.
In response to Applicant’s arguments that the examiner “has improperly used the disclosure of the earlier patent as prior art” is incorrect. The case law that Applicants cite is not applicable to the instant case since US Patent 9,643,982 is indeed available as prior art (see 103 rejection below). Thus, this argument is rendered moot. 
To address the other concern regarding motivation, the examiner provided a detailed analysis why one skilled in the art would have arrived at the instant species from those disclosed in the patent. Once again, current species claimed include:

    PNG
    media_image6.png
    154
    604
    media_image6.png
    Greyscale
 while the patent discloses species wherein the amino groups replaced with groups such as methoxy. 
However, the patent also teaches that optionally substituted amino groups (e.g. –N(R9)2) are equivalent and may be used as substituents on the 5-membered ring as well (see col. 132):

    PNG
    media_image7.png
    179
    546
    media_image7.png
    Greyscale
. Note that variable R9 may be selected from finite groups such as H, alkyl, etc. (see col. 132, lines 44-46).
Thus, based on the limited number of possible choices it would be obvious to pursue a potential solution that has a reasonable expectation of success (e.g. substituting an amino group at variable R3 to arrive at the claimed species since the document teaches as such). See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397. Thus, the claims would have been considered obvious.




35 USC § 103

The rejection of claims 10-11 is maintained.

Applicant’s arguments, see Remarks, filed 7/26/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 4/26/2022, have been fully considered but are not found persuasive.
The examiner notes the error in the office action which stated initially that claims 9-10 were rejected but that claims 10-11 were intended. Applicant correctly notes this as well. The arguments regarding this rejection are similar to that presented in the ODP rejection (lack of motivation, etc.) and the examiner would point Applicant to the examiner’s response in the ODP rejection above to those issues. The examiner notes that Applicant has provided the argument of “lead compound” in its 103 rejection rebuttal. 
See MPEP 2143 “It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound.”



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624